t c memo united_states tax_court robert h avellini petitioner v commissioner of internal revenue respondent docket no filed date lois c blaesing and chauncey w tuttle jr for petitioner mary p hamilton paul colleran and william t hayes for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge this case is part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the facts of the underlying transaction in this case are substantially identical to those in the provizer case through a second tier partnership efron investors ei petitioner invested in the clearwater group limited_partnership clearwater the same partnership considered in the provizer case pursuant to petitioner's request at trial this court took judicial_notice of our opinion in the provizer case in a notice_of_deficiency respondent determined deficiencies in petitioner's and federal income taxes in the respective amounts of dollar_figure and dollar_figure and an addition_to_tax for in the amount of dollar_figure under sec_6659 for valuation_overstatement respondent also determined that interest on deficiencies in petitioner's and federal all section references are to the internal_revenue_code in effect for the tax years in issue unless otherwise stated all rule references are to the tax_court rules_of_practice and procedure income taxes accruing after date would be calculated pincite percent of the statutory rate under sec_6621 in addition to the above deficiencies and additions to tax in an amended answer respondent asserted additions to tax for in the amount of dollar_figure under sec_6653 for negligence and under sec_6653 in an amount equal to percent of the interest due on the underpayment attributable to negligence the issues for decision are whether petitioner is entitled to deductions claimed on his federal_income_tax return with respect to his interest in the partnership efron investors ii and whether petitioner is liable for increased interest under sec_6621 with respect to whether expert reports and testimony offered by respondent are admissible into evidence whether petitioner is entitled to claimed deductions and tax_credits with respect to clearwater as passed through ei to petitioner whether petitioner is liable for additions to tax under sec_6653 and for whether petitioner is liable for the addition_to_tax under this section was repealed by sec b of the omnibu sec_2 budget reconciliation act of obra publaw_101_239 103_stat_2106 effective for tax returns due after date obra sec d 103_stat_2400 the repeal does not affect the instant case the annual rate of interest under sec_6621 for interest accruing after date equal sec_120 percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax-motivated transactions sec_6659 for underpayment_of_tax attributable to valuation_overstatement and whether petitioner is liable for increased interest under sec_6621 for findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and attached exhibits are incorporated by this reference petitioner resided in chicago illinois when his petition was filed he was a professional football player in the national football league and played quarterback for the chicago bears from through petitioner is a limited_partner in ei which is a limited_partner in the clearwater limited_partnership the clearwater limited_partnership is the same recycling partnership that we considered in provizer v commissioner supra the underlying deficiency for in this case resulted from respondent's disallowance of claimed losses and tax_credits that were passed through both clearwater and ei to petitioner petitioner has stipulated substantially the same facts concerning the underlying transactions as we found in provizer v commissioner supra those facts may be summarized as follows in packaging industries inc pi manufactured and sold the parties did not stipulate certain facts concerning the provizers facts regarding the expert opinions and other matters that we consider of minimal significance although the parties did not stipulate our findings regarding the expert opinions they stipulated our ultimate finding of fact concerning the fair_market_value of the recyclers during six sentinel expanded polyethylene epe recyclers to eci corp for dollar_figure dollar_figure each eci corp in turn resold the recyclers to f g corp for dollar_figure dollar_figure each f g corp then leased the recyclers to clearwater which licensed the recyclers to fmec corp which sublicensed them back to pi all of the monthly payments required among the entities in the above transactions offset each other these transactions were done simultaneously we refer to these transactions collectively as the clearwater transaction the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure pi allegedly sublicensed the recyclers to entities that would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for a payment from fmec based on the quality and amount of recycled scrap in petitioner acquired a 194-percent limited_partnership_interest in ei and ei acquired a 313-percent limited_partnership_interest in clearwater as a result of passthrough from clearwater and ei on his federal_income_tax return petitioner deducted an operating loss in the amount of dollar_figure and claimed a business_energy_credit in the amount of dollar_figure respondent disallowed petitioner's claimed operating on his federal_income_tax return petitioner did not include the purported value of the clearwater recyclers in his claimed qualified_investment for purposes of the investment tax continued loss and business_energy_credit related to ei's investment in clearwater for ei is an indiana limited_partnership that was formed in may of by morton l efron efron as the general_partner and real_estate financial corp refc as the initial limited_partner fred gordon gordon is the president of refc which is owned by members of gordon's family ei was formed to acquire limited_partnership interests in an office building in buffalo new york the office building and a shopping center in haslett michigan the shopping center in contemplation of these ventures ei prepared a private_placement memorandum the original offering memorandum and distributed it to potential limited partners at some time in late ei abandoned the contemplated investment in the shopping center and substituted limited_partnership interests in clearwater and a k- mart shopping center in swansea massachusetts the k-mart investment the revised investment objectives were presented in a revised offering memorandum the revised offering memorandum the revised offering memorandum indicated that ei intended to invest in percent of the limited_partnership interests in the office building units dollar_figure percent of the limited_partnership interests in clearwater units and percent continued credit of the limited_partnership interests in the k-mart investment units mfa corp mfa is the ministerial agent for ei efron own sec_50 percent of the stock of mfa and refc owns the remaining percent the revised offering memorandum provides that efron as general_partner of ei and mfa as the ministerial agent for ei will receive substantial fees compensation and profits from ei the contemplated payments to mfa include dollar_figure for supervisory management of the office building and ministerial fees dollar_figure-dollar_figure as loan commitment_fees dollar_figure for note collection guarantees and a maximum of dollar_figure in investment advisory fees in addition mfa was also the ministerial agent for the office building limited_partnership and according to the revised offering memorandum received substantial payments in that capacity efron obtained financing for the ei investments through local banks like a number of limited partners in ei petitioner made a cash downpayment to ei and then signed an installment promissory note for the remainder of the purchase_price thereafter efron pledged any promissory notes received from limited partners as security for loans to ei in addition to lending funds directly to ei the banks also offered loans to individual limited partners for the downpayments needed with respect to the ei investments petitioner subscribed to purchase one-half of a limited_partnership unit dollar_figure in ei petitioner could not recall if he had borrowed the funds to invest in ei through a teammate on the chicago bears professional football team petitioner met efron at a cocktail party he learned of ei and the clearwater transaction from efron efron was the general_partner of ei in addition efron owned limited_partnership interests in ei through efron and efron real_estate a partnership owned by efron and his wife and ambi real_estate a partnership owned by efron and his sister ei was the first partnership for which efron served as a general_partner efron organized ei so that he could earn legal fees and fees for managing the partnership he received compensation and fees as the general_partner of ei and as a 50-percent_shareholder of mfa efron learned of the clearwater transaction from gordon in gordon was counsel to ei to efron as the general_partner of ei to efron personally and to mfa he and efron have known each other since meeting at the university of michigan in in the early 1960's efron and gordon began investing together in the stock market real_estate business loans and other investments gordon is an attorney who holds a master's degree in business administration and at one time was employed by the internal_revenue_service prior to the date of the clearwater private_placement offering gordon had experience involving the evaluation of tax_shelters gordon was paid a fee in the amount of percent of some investments he guided to clearwater however he did not receive a fee directly from clearwater for the ei investments efron was aware that gordon received commissions from the sale of some units in recycling ventures gordon recommended investing in the clearwater offering to the investors in ei as well as to some of gordon's other clients petitioner attended the university of maryland from through at which time he was drafted into the national football league by the chicago bears when he was drafted petitioner needed only additional credit hours to earn his bachelor of science degree in business management in he returned to the university of maryland and received his degree petitioner does not have any education or work experience in plastics recycling or plastics materials he did not the clearwater offering memorandum states that the partnership will pay sales commissions and fees to offering representatives in an amount equal to percent of the price paid_by the investor represented by such person the offering memorandum further states that if such fees are not paid they will either be retained by the general_partner as additional compensation if permitted by applicable state law or applied in reduction of the subscription price the efron investors' schedule_k-1 for shows that ei paid full price dollar_figure for its seven units of clearwater so the 10-percent commission was not applied to reduce the subscription price gordon specifically stated that in the case of ei he did not directly receive the sales commission efron expressed doubt that he individually had been an offeree representative in connection with clearwater or any other transaction there are suggestions that the commission might have been paid to mfa or offeree representatives of individual investors but the record on this subject is inconclusive independently investigate the sentinel recyclers or see a sentinel recycler or any other type of plastic recycler prior to participating in the recycling ventures at the conclusion of the trial in this case respondent's counsel stated that there was a non-plastics issue in this case that would be resolved without trial counsel requested that the record remain open for submission of a stipulation of settled issues and the court ordered that the record remain open only for submission of such stipulation in the other issue the deficiency_notice to petitioner for concerned petitioner's investment in a partnership designated as efron investors ii efron ii efron ii invested in a shopping center and also in dickinson recycling associates a tefra partnership a partnership subject_to sec_6221 through the tefra provisions that was involved in the plastics recycling transactions fred gordon as counsel for petitioner and timothy murphy of respondent's detroit district counsel's office negotiated the resolution of the shopping center issues and each signed the following proposed stipulation of agreed adjustments in this case the parties hereby stipulate the following terms in settlement of the adjustments in respondent's notice_of_deficiency pertaining to the petitioner's interest in efron investors ii partnership for the respondent in its notice_of_deficiency disallowed dollar_figure of petitioner's claimed losses relative to efron investors ii partnership the petitioner is allowed to deduct dollar_figure of the amount disallowed by the respondent the petitioner concedes the remaining amount disallowed of dollar_figure as a result of this stipulation all issues pertaining to efron investors ii partnership for have been resolved the parties agree to this stipulation of agreed adjustments although mr murphy signed the document on the space provided for the representative of the acting chief_counsel of respondent he did not submit the original to the court but forwarded it to respondent's counsel in charge of the plastics recycling issues in this case so they could review and coordinate the presentation of the case respondent's supervising counsel considered the language of the stipulation document to be subject_to misinterpretation and refused to offer it into evidence at trial instead respondent's counsel requested that the record be held open for submission of a stipulation of settled issues at a later date petitioner's counsel made no objection and this court granted the request on date respondent's counsel forwarded to petitioner's counsel a revised proposed stipulation of settled issues clarifying that the stipulation resolved all non-tefra issues pertaining to efron ii for and that the tefra issues pertaining to efron investors ii as a tier of dickinson recycling associates a tefra partnership will be resolved in a separate proceeding petitioner's counsel never executed the revised proposed stipulation of settled issues in this case although they did execute such a revision at about the same time in another case involving substantially_similar circumstances see reister v commissioner tcmemo_1995_305 dickinson recycling associates sam winer tax_matters_partner v commissioner docket no dickinson was calendared for trial at a special session of the court in date in detroit michigan the same session at which the instant case was tried the dickinson partnership is a partnership subject_to the tefra provisions at sec_6221 through efron ii a limited_partnership formed in date invested in a limited_partnership_interest in dickinson and consequently is a second tier investor in a plastics recycling transaction the dickinson case was resolved without trial and this court's decision was entered on date and became final on date on date petitioner filed a document which the court has designated as petitioner's motion to reopen record in such motion petitioner urges that the court require respondent to produce the proposed stipulation of agreed adjustments which petitioner contends both parties executed prior to trial and that we bind respondent to petitioner's interpretation of that document not only as to the shopping center issues but also as to all other issues including the treatment of petitioner's interest in dickinson through efron ii on date respondent filed respondent's response to petitioner's motion to reopen record in which respondent argues that this court has no jurisdiction over tefra partnership items in this case and in any event respondent did not enter into the settlement sought by petitioner on date respondent filed a motion to dismiss for lack of jurisdiction and to strike the claims relating to the deficiency attributable to partnership items petitioner filed petitioner's response to respondent's motion on date and attached affidavits by petitioner's counsel lois c blaesing and petitioner's former counsel fred gordon petitioner submitted such response pursuant to rule c in lieu of attending the hearing on the pending motions and specifically addressed respondent's motion to dismiss in such response on date at washington d c pursuant to notice the court conducted a hearing with respect to the pending motions at which respondent proved that respondent's docket_attorney in detroit michigan timothy murphy had no authority to settle a plastics recycling issue but only was authorized to settle the shopping center issue for in this case at such hearing respondent's counsel conceded the shopping center issue and also the issue as to sec_6621 consistently with the first two paragraphs and only those paragraphs of the proposed stipulation of agreed adjustments as quoted above opinion in provizer v commissioner tcmemo_1992_177 a test case involving the clearwater transaction and another tier partnership this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the clearwater transaction was a sham because it lacked economic_substance and a business_purpose upheld the sec_6659 addition_to_tax for valuation_overstatement since the underpayment of taxes was directly related to the overstatement of the value of the sentinel epe recyclers and held that losses and credits claimed with respect to clearwater were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the clearwater transaction lacked economic_substance and a business_purpose this court relied heavily upon the overvaluation of the sentinel epe recyclers although petitioner has not agreed to be bound by the provizer opinion he has stipulated that his investment in the sentinel epe recyclers was similar to the investment described in provizer and pursuant to his request we have taken judicial_notice of our opinion in the provizer case petitioner invested in ei a tier partnership that invested in clearwater the underlying transaction in this case the clearwater transaction and the sentinel epe recyclers considered in this case are the same transaction and machines considered in provizer issue resolution of questions concerning petitioner's investment in efron investors ii for in the notice_of_deficiency respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure the deficiency for resulted from respondent's examination results with respect to the partnership return of efron ii and the consequent adjustment of petitioner's claimed deductions from efron ii in the amount of dollar_figure prior to trial the parties undertook to reach an agreement as to a portion of the efron ii investment concerning a shopping center respondent's attorney in charge of that issue prepared a proposed stipulation of agreed adjustments petitioner's counsel signed it the attorney who prepared the document also signed it and forwarded it to counsel for respondent in charge of the plastics recycling issues for review and coordination that counsel for respondent disapproved a portion of the proposed stipulation as subject_to misinterpretation and the original of the proposed stipulation never was delivered to petitioner's counsel or submitted to this court petitioner has filed a motion which the court has designated as petitioner's motion to reopen record in which petitioner urges that respondent be required to produce the proposed stipulation of agreed adjustments and that the court enforce it in all respects petitioner states that the record has remained open for receipt of this stipulation we agree that the record has been held open for receipt of a stipulation relating to nonplastics issues respondent has agreed to the first two numbered paragraphs of the proposed stipulation of agreed adjustments those paragraphs state the respondent in its notice_of_deficiency disallowed dollar_figure of petitioner's claimed losses relative to efron investors ii partnership the petitioner is allowed to deduct dollar_figure of the amount disallowed by the respondent the petitioner concedes the remaining amount disallowed of dollar_figure the parties are in agreement as to the introductory paragraph of the proposed stipulation as quoted in our findings_of_fact and also as to the first two paragraphs quoted there and above accordingly petitioner's motion is granted insofar as it relates to such paragraphs only and they are received into the record as stipulated by the parties additionally we note that respondent has conceded that sec_6621 is inapplicable to the deficiency for petitioner urges that we also require that respondent stipulate to a third paragraph of the proposed stipulation of agreed adjustments as follows as a result of this stipulation all issues pertaining to efron investors ii partnership for have been resolved petitioner interprets this paragraph as prohibiting any adjustments to petitioner's tax for as a result of any interest in a tefra partnership specifically the efron ii partnership_interest in dickinson petitioner contends that the attorney who drafted and signed the proposed stipulation for respondent was authorized to represent respondent and that respondent's failure to produce the document is impermissible respondent's position is that this court has no jurisdiction to decide a tefra partnership issue at the partner level that the detroit docket_attorney had no authority to execute a stipulation with respect to the plastics recycling issue in this case and that the paragraph in question properly interpreted relates only to the shopping center or nonplastics issues in this case respondent has filed a motion to dismiss for lack of jurisdiction and to strike the portions of the pleadings relating to dickinson respondent urges that we deny petitioner's motion to reopen the record and grant respondent's motion to dismiss and to strike we agree with respondent except as to the agreement of the parties with respect to the shopping center adjustments and respondent's concession as to sec_6621 for during efron ii invested in dickinson recycling associates a partnership that is subject_to the provisions of sec_6221 through the tefra provisions enacted by the tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 the tefra provisions apply generally to partnerships for all taxable years beginning after date 87_tc_1279 under the tefra provisions the tax treatment of partnership items is decided at the partnership level in a unified partnership proceeding rather than separate proceedings for each partner 101_tc_365 and affected items items affected by the treatment of partnership items eg certain additions to tax can only be assessed following the conclusion of the partnership proceeding see sec_6225 87_tc_783 n the question whether we have jurisdiction to determine an overpayment attributable to partnership items in a proceeding for redetermination of deficiencies attributable to nonpartnership_items has been decided in a case involving a plastics recycling partnership 95_tc_560 in a case involving circumstances much like those in the present case this court held that the portion of any deficiency attributable to partnership items cannot be considered in the partner's personal case id pincite in the present case respondent determined deficiencies in petitioner's income taxes for and petitioner filed a petition for review of respondent's deficiency determinations and claimed therein that benefits flowed through to him from a tefra partnership for petitioner further urges that he entered into a stipulation of agreed adjustments with respect to and that in such stipulation in petitioner's individual case petitioner and respondent resolved issues concerning partnership items as this court has stated in maxwell v commissioner supra and trost v commissioner supra we do not have jurisdiction to consider petitioner's claims with respect to partnership items because this case only involves nonpartnership_items this court has limited jurisdiction and may only exercise jurisdiction to the extent expressly permitted by statute trost v commissioner supra pincite 88_tc_1175 accordingly contrary to petitioner's arguments we do not have jurisdiction over the tefra partnership items for in these proceedings those matters have been considered at the partnership level in dickinson etc and are not subject_to modification in these proceedings at the partner level we note also that in these proceedings respondent has established that the detroit docket_attorney in charge of the nonplastics issue here had no authority to enter into an agreement with respect to plastics issues there is no evidence in this case that he intended to go beyond his authority nor is there any convincing evidence that petitioner's counsel an experienced tax attorney was misled in any way see baratelli v commissioner tcmemo_1994_484 additionally in our view the proposed stipulation of agreed adjustments considered in context only states the agreement of the parties with respect to nonplastics issues and has no application to the partnership level adjustments over which we lack jurisdiction respondent's supervising attorney exercising proper caution refused to deliver the document to opposing counsel because of concern about possible misconstruction of the terminology accordingly the parties have agreed as to all aspects of the proposed stipulation except the final numbered paragraph the construction sought by petitioner is erroneous respondent has not agreed to it and we do not have jurisdiction over the partnership level matters petitioner urges even if there had been an agreement accordingly respondent's motion to dismiss for lack of jurisdiction and to strike will be granted petitioner's motion designated as a motion to reopen record will be denied except to the extent of respondent's agreement to the first paragraphs of the proposed stipulation of agreed adjustments as stated above the efron ii issues concerning a shopping center the non- tefra issues have been resolved by stipulation of the parties issues concerning partnership items and affected items tefra items related to efron ii's investment in dickinson are for resolution in a proceeding other than this proceeding accordingly all issues with respect to as set forth in the pleadings and the notice_of_deficiency that form the basis for our jurisdiction in this case have been resolved the remaining issues relate to petitioner's investment in clearwater through his investment in ei in issue admissibility of expert reports and testimony before addressing the substantive issues in this case we resolve an evidentiary issue at trial respondent offered in evidence the expert opinions and testimony of steven grossman grossman and richard lindstrom lindstrom at trial and in his reply brief petitioner objects to the admissibility of the testimony and reports the expert reports and testimony of grossman and lindstrom are identical to the testimony and reports in fine v commissioner tcmemo_1995_222 in addition petitioner's arguments with respect to the admissibility of the expert testimony and reports are identical to the arguments made in the fine case for discussions of the reports and testimony see fine v commissioner supra and provizer v commissioner tcmemo_1992_177 for a discussion of the testimony and petitioner's arguments concerning the admissibility of the testimony and reports see fine for reasons set forth in fine v commissioner supra we hold that the reports and testimony of grossman and lindstrom are relevant and admissible and that grossman and lindstrom are experts in the fields of plastics engineering and technical information we do not however accept grossman or lindstrom as experts with respect to the ability of the average person who has not had extensive education in science and engineering to conduct technical research and we have limited our consideration of their reports and testimony to the areas of their expertise we also hold that grossman's report meets the requirements of rule f issue deductions and tax_credits with respect to ei and clearwater the underlying transaction in this case is substantially identical in all respects to the transaction in provizer v commissioner supra the parties have stipulated the facts concerning the deficiency essentially as set forth in our provizer opinion based on this record we hold that the clearwater transaction was a sham and lacked economic_substance in reaching this conclusion we rely heavily upon the overvaluation of the sentinel epe recyclers accordingly respondent is sustained on the issue with respect to the underlying deficiency for moreover we note that petitioner has stated his concession of this issue on brief the record plainly supports respondent's determination regardless of such concession for a detailed discussion of the facts and the applicable law see provizer v commissioner supra issue sec_6653 negligence in her first amendment to answer respondent asserted that petitioner was liable for the negligence-related additions to tax under sec_6653 and for because these additions to tax were raised for the first time in respondent's amendment to answer respondent bears the burden_of_proof on this issue rule a 103_tc_170 sec_6653 provides for an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations in cases involving negligence an additional_amount is added to the tax under sec_6653 such amount is equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his experience and the nature of the investment or business see 60_tc_728 petitioner contends that he was reasonable in claiming deductions and a business_energy_credit with respect to ei's investment in clearwater to support his contention petitioner alleges the following that claiming the deductions and credits with respect to ei's investment in clearwater was reasonable in light of a so-called oil crisis in the united_states in that in claiming the deductions and credits he specifically relied upon efron and that he was a so- called unsophisticated investor petitioner argues in general terms that an alleged oil crisis in the united_states in excuses him from the negligence additions to tax with respect to his investment in clearwater through ei petitioner failed to explain how the so- called oil crisis provided a reasonable basis for him to invest in clearwater and claim the associated tax deductions and credits we find petitioner's vague general claims concerning the so-called oil crisis to be without merit petitioner's reliance on 99_tc_132 affd sub nom 28_f3d_1024 10th cir is misplaced the facts in the krause case are distinctly different from the facts of this case in the krause case the taxpayers invested in limited_partnerships whose investment objectives concerned enhanced oil recovery eor technology the krause opinion notes that during the late 1970's and early 1980's the federal government adopted specific programs to aid research_and_development of eor technology id pincite in holding that the taxpayers in the krause case were not liable for the negligence-related additions to tax this court noted that one of the government's expert witnesses acknowledged that investors may have been significantly and reasonably influenced by the energy price hysteria that existed in the late 1970's and early 1980's to invest in eor technology id pincite in the present case however one of respondent's experts grossman noted that the price of plastics materials is not directly proportional to the price of oil that less than percent of crude_oil is utilized for making plastics materials and that studies have shown that a increase in crude_oil prices results in only a to increase in the cost of plastic products while eor was according to our krause opinion in the forefront of national policy and the media during the late 1970's and early 1980's there is no showing in these records that the so-called energy crisis would provide a reasonable basis for petitioner's investing in recycling of polyethylene moreover the taxpayers in the krause opinion were experienced in or investigated the oil industry and eor technology specifically one of the taxpayers in the krause case undertook significant investigation of the proposed investment including researching eor technology the other taxpayer was a geological and mining engineer whose work included research of oil recovery methods and who hired an independent geologic engineer to review the offering materials id pincite in the present case petitioner was not experienced or educated in plastics recycling or plastics materials he did not independently investigate the sentinel recyclers and he did not hire an expert in plastics to evaluate the clearwater transaction we consider petitioner's arguments with respect to the krause case inapplicable and find his vague general claims concerning the so-called oil crisis to be without merit on his federal_income_tax return petitioner claimed a business_energy_credit related to clearwater in the amount of dollar_figure while his investment in clearwater through ei was less than dollar_figure because petitioner did not claim an investment_tax_credit with respect to the clearwater recyclers the credit claimed on his federal_income_tax return related to ei's investment in clearwater does not exceed the amount he invested in clearwater through ei in addition to the credit claimed on calculated as follows ei's investment in clearwater petitioner's share of ei dollar_figure x dollar_figure ei's investment in clearwater dollar_figure x petitioner's investment dollar_figure ei's total investment dollar_figure dollar_figure his return however petitioner claimed an operating loss in the amount of dollar_figure therefore like the taxpayers in provizer v commissioner tcmemo_1992_177 except for a few weeks at the beginning petitioner never had any money in the clearwater deal a reasonably prudent person would have asked a qualified independent tax adviser if this windfall were not too good to be true 92_tc_827 in fact petitioner argues that he consulted a qualified adviser and relied upon him in claiming the disallowed losses and tax_credits petitioner argues that his reliance on the advice of efron insulates him from the negligence additions to tax under some circumstances a taxpayer may avoid liability for the additions to tax for negligence under sec_6653 if reasonable reliance on a competent professional adviser is shown 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 such circumstances are not present in this case moreover reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered id in order for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the reliance must be reasonable in good_faith and based upon full disclosure id see 94_tc_473 91_tc_396 affd without published opinion 940_f2d_1534 9th cir 63_tc_149 we have rejected pleas of reliance when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture 85_tc_557 80_tc_914 steerman v commissioner tcmemo_1993_447 the record does not show that efron possessed any special qualifications or professional skills in the recycling or plastics industries in addition efron did not hire anyone with plastics or recycling expertise to evaluate the clearwater transaction petitioner testified that in he consulted with the following individuals concerning investments jeffrey jacobs his attorney and agent artie brown his accountant and other people who came out of the woodwork and offered him investments efron was not petitioner's agent or attorney in petitioner met efron through one of petitioner's teammates at a cocktail party prior to petitioner's investment in ei he and efron had only an acquaintance which petitioner described as a friendship type of relationship although he had met efron a few times before investing in ei he had not used efron as an investment adviser the offering memorandum and the revised offering memorandum disclosed the fact that efron was receiving substantial compensation and fees as the general_partner of ei and as a 50-percent owner of mfa in addition both of the ei offering memoranda specifically warned potential investors that they were not to consider the contents of the offering memoranda or any communication from the partnership or its general partners as legal or tax_advice and efron testified that he advised every limited_partner in ei to talk to an independent adviser petitioner had such advisers available but testified that he did not rely upon them with respect to this matter in our view petitioner's reliance on efron was not reasonable as efron was merely a casual acquaintance who was essentially selling a speculative investment product and had no fiduciary or professional relationship with petitioner and specifically warned him in writing to obtain independent advice accordingly we hold that petitioner is not entitled to relief from the negligence additions to tax under sec_6653 and because of his purported reliance on efron petitioner's reliance on 902_f2d_380 5th cir revg tcmemo_1988_408 is misplaced the facts in the heasley case are distinctly different from the facts of this case in the heasley case the taxpayers actively monitored their investment petitioner has failed to provide evidence of any effort to monitor his investment in ei he testified that he did not learn of the change in the nature of ei's investments to include recycling until months prior to trial of this case over years after he invested in ei in addition the taxpayers in the heasley case were not educated beyond high school and had limited investment experience while in the instant case petitioner had nearly completed the requirements for a bachelor of science degree in business management and had substantial previous investment experience prior to his investment in ei petitioner had invested in stocks bonds commodities certificates of deposit real_estate a professional women's basketball team a sock company and oil_and_gas partnerships in fact on his ei offeree questionnaire petitioner indicated that he believed that he possessed sufficient knowledge of private placements and real_estate investments to evaluate the risks associated with investing in ei because of his experience in other investments we consider petitioner's arguments with respect to the heasley case inapplicable at trial petitioner could remember almost nothing about his investment in ei although he testified that he was sure that he had seen the original offering memorandum he did not recall reading it petitioner could not recall whether he borrowed the funds to acquire his interest in ei at the time of his investment he did not know the name of the recycling partnership in which ei invested and he knew nothing about the recycling_equipment in fact petitioner testified that he did not learn of ei's investment in recycling until months prior to trial of his case we conclude that petitioner was negligent in claiming the deductions and credits with respect to ei's investment in clearwater on his federal_income_tax return we hold upon consideration of the entire record that petitioner is liable for the negligence additions to tax under the provisions of sec_6653 and for issue sec_6659 valuation_overstatement respondent determined that petitioner was liable for the addition_to_tax for valuation_overstatement under sec_6659 on the underpayment of his federal_income_tax attributable to the business_energy_credit claimed with respect to ei and clearwater petitioner has the burden of proving respondent's determination of this addition_to_tax erroneous rule a 91_tc_524 the underlying facts of this case with respect to this issue are substantially the same as those in fine v commissioner tcmemo_1995_222 in addition petitioner's arguments with respect to this issue are identical to the arguments made in the fine case for reasons set forth in the fine opinion we hold that petitioner is liable for the sec_6659 addition_to_tax at the rate of percent of the underpayment_of_tax attributable to the disallowed credit for issue sec_6621 tax-motivated transactions respondent determined that interest on the deficiency in petitioner's federal_income_tax accruing after date would be calculated under sec_6621 the annual rate of interest under sec_6621 equal sec_120 percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax-motivated transactions an underpayment is substantial if it exceeds dollar_figure sec_6621 the underlying facts of this case are substantially the same as those in fine v commissioner supra in addition petitioner's arguments on brief with respect to this issue are verbatim copies of the arguments in the taxpayers' briefs in the fine case for reasons set forth in the fine opinion we hold that respondent's determination as to the applicable_interest_rate for deficiencies attributable to tax-motivated transactions is sustained and the increased rate of interest applies for respondent also determined that interest on the deficiency in petitioner's federal_income_tax accruing after date would be calculated under sec_6621 but respondent has conceded this issue to reflect the foregoing appropriate orders will be issued granting respondent's motion to dismiss and to strike and denying except as stated herein petitioner's motion to reopen record and decision will be entered under rule
